Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 1 of 12

EXHIBIT A

 
—_

mo 7O NSH BO WT He &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 2 of 12

CRAIG M. PETERS, NO. 184018 Electronically Filed
JEREMY CLOYD, NO. 239991 4/2/2019 8:00 AM
ALTAIR LAW LLP Superior Court of Ca lifornia

465 California Street, Fifth Floor

Telephone: (415) 988-9828 County of Stanislaus

Facsimile: (415) 988-9815 Clerk of the Court
Email: cpeters@altairlaw.us By: Sabrina Bouldt, Deputy
jcloyd@altairlaw.us
$435 PD
$150OPD

ATTORNEYS FOR PLAINTIFFS

SUPERIOR COURT OF THE STATE OF CALIFORNIA
IN AND FOR THE COUNTY OF STANISLAUS

MICHAEL HERNANDEZ; and BECKY
HERNANDEZ, ‘CASE NO, CV-19-001908

Plaintiffs, COMPLAINT FOR DAMAGES

Vv.

BOBST GROUP NORTH AMERICA, INC.;

 

and DOES 1 to 50, Thea aage nas been agsigned to vuage Beauchesne, Roger M.
Defendants. peparnene Ot 24 ak purposes Including Trial.

 

 

 

Plaintiff MICHAEL HERNANDEZ alleges against all defendants as follows:
GENERAL ALLEGATIONS

1. This is a lawsuit for personal injuries arising out of a defective box-folding machine.
2. On November 1, 2017, plaintiff MICHAEL HERNANDEZ was using a Martin 924
Flexo-Folder-Gluer in the course and scope of his employment with PACIFIC SOUTHWEST
CONTAINER, INC. in Modesto, California. The machine was defective because it can suddenly
and without warning energize and the feed roller guard’s spacing and strength is inadequate to
prevent a hand from being pulled into the machine. While MICHAEL HERNANDEZ was using
the machine, his right hand was pulled past the guard and into the machine causing him to sustain

crushing and de-gloving injuries to his hand and fingers.

“le

 

COMPLAINT FOR DAMAGES

 
Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 3 of 12

 

1 3. Plaintiff MICHAEL HERNANDEZ’s damages include medical expensess, lost income,
2 |i loss of ability to earn income, loss of household services, and general damages.

3 |} 4. Plaintiff BECKY HERNANDEZ was at all times mentioned herein the lawful spouse of
4 | Plaintiff MICHAEL HERNANDEZ. She claims loss of consortium damages as & result of the

5 || physical injuries to her husband.

6 || 5. The entirety of this Complaint is pled upon information and belief and each allegation

7 || contained herein is likely to have evidentiary support after a reasonable opporturnity for further
8 || investigation or discovery.

 

 

9 | 6. Plaintiffs MICHAEL and BECKY HERNANDEZ are, and at all times mentioned herein
10 |] were, residents of Stanislaus County and citizens of the State of California.
11} 7. Defendant BOBST GROUP NORTH AMERICA, INC. is, and at all times mentioned
12 || herein was, a New Jersey corporation doing business in the State of California arnd manufactured,
13 || designed, sold, installed and/or maintained the subject Martin 924 Flexo-Folder-Gluer corrugated
14 || cardboard cutting and packaging machine bearing stamped markings that include machine
15 || number 6221 and year 1998. At all relevant times, the machine was installed, located, and

16 || operated at Pacific Southwest Container, Inc., 4530 Leckron Road, Modestro, CA 95357,

 

17 ff 8. Each of the defendants’ names, including each defendant sued under a fictitious name,

18 || was the duly authorized agent, servant, and/or employee of each and every other defendant with

19 |] respect to the events and transactions herein alleged, and in acting or omitting to act with respect

20 || thereto as hereinafter alleged, was within the course, scope and authority of such agency, service,

21 || and/or employment. Further, each defendant was conducting himself, or itself pursuant to the

22 |i consent, permission, authorization, and/or ratification of and by each and every defendant, as
«23 II aforeseaid, when acting as a principal and was negligent in the selection, hiring, and/or

24 || supervision of each and every other defendant as an agent, servant, employee, and/or independent

25 || contractor. Accordingly, each defendant is alleged to be directly negligent and vicariously liable

26 || for the conduct of other defendants.

27 || 9. The true names or capacities, whether individual, corporate, associate or otherwise, of the

28 || defendants sued herein as DOES 1 through 50, are unknown to plaintiff, who therefore sues said

-2-
COMPLAINT FOR DAMAGES

 

 
aon OO WH eh GB

.o

10
11
12
13
14
15
16
17
18
19
20
21
22

 

Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 4 of 12

defendant by such fictitious names, pursuant to Section 474 of the Code of Civil Procedure.
Plaintiff is informed and believes, and thereon alleges that each of said defendants designated by
such fictitious names is responsible and legally obligated to plaintiff in contract, in tort, or by
statute, for the events and happening herein referred to, and for the damages legally caused to
plaintiff. Plaintiff therefore prays leave to amend this complaint to insert the true names and
capacities of said defendants when they have been ascertained.
10. This action is an unlimited civil case because the amount in controversy exceeds $25,000.
11. This Court is the proper court because the injury to Plaintiffs occurred in its jurisdictional
area.
FIRST CAUSE OF ACTION
(STRICT PRODUCTS LIABILITY - MANUFACTURING DEFECT)
(AGAINST DEFENDANTS BOBST GROUP NORTH AMERICA, INC. and DOES 1 to 50)
12. Plaintiffs repeat and re-allege each and every paragraph above as if fully set forth herein.
13. Defendants BOBST GROUP NORTH AMERICA, INC. and DOES | to 50 designed,
manufactured, distributed, and/or sold the Martin 924 Flexo-Folder-Gluer described above and
which was involved in the subject incident.
14. The Martin 924 Flexo-Folder-Gluer contained a manufacturing defect when it lefi the
possession of Defendants.
15. Plaintiffs were harmed.
16. The defects in the products, as described above, were substantial factors in causing
Plaintiffs’ harms.
SECOND CAUSE OF ACTION
(STRICT PRODUCTS LIABILITY -- DESIGN DEFECT)

 

24
25
26
27
28

(AGAINST DEFENDANTS BOBST GROUP NORTH AMERICA, INC. and DOES | to 50)
17. Plaintiffs repeat and re-allege each and every paragraph above as if fully set forth herein.
18. Defendants BOBST GROUP NORTH AMERICA, INC. and DOES | to 50 designed,
manufactured, distributed, and/or sold the Martin 924 Flexo-Folder-Gluer described above and

which was involved in the subject incident.

-3-

 

COMPLAINT FOR DAMAGES

 
Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 5 of 12

19. | The Martin 924 Flexo-Folder-Gluer was defectively designed.
20. ‘Plaintiffs were harmed.
21. The design defects in the product, as described above, were substantial factors in causing
Plaintiffs’ harms.
THIRD CAUSE OF ACTION
(STRICT PRODUCTS LIABILITY -- FAILURE TO WARN)

(AGAINST DEFENDANTS BOBST GROUP NORTH AMERICA, INC. and DOES 1| to 50)
22. Plaintiffs repeat and re-allege each and every paragraph above as if fully set forth herein.
23. Defendants BOBST GROUP NORTH AMERICA, INC. and DOES | to S0 designed,
manufactured, distributed, and/or sold the Martin 924 Flexo-Folder-Gluer described above and
which was involved in the subject incident.

24. The Martin 924 Flexo-Folder-Gluer described above had potential risks that were known
or knowable in light of the scientific knowledge that was generally accepted in the scientific
community at the time of the manufacture, distribution, and sale of the product.

25. The potential risks presented a substantial danger when the Martin 924 Flexo-Folder-
Gluer is used or misused in an intended or reasonably foreseeable way.

26. Ordinary consumers would not have recognized the potential risks of the product.

27. Defendants BOBST GROUP NORTH AMERICA, INC. and DOES | to 50 failed to
adequately warn or instruct of the potential risks.

28. = Plaintiffs were harmed.

29. The lack of sufficient instructions or warnings was a substantial factor in causing

Plaintiffs’ harms.

FOURTH CAUSE OF ACTION

 

 

(NEGLIGENCE)
(AGAINST DEFENDANTS BOBST GROUP NORTH AMERICA, INC. and DOES | to 50)
30. Plaintiffs repeat and re-allege each and every paragraph above as if fully set forth herein.

4.

 

 

COMPLAINT FOR DAMAGES

 
 

-companionship, comfort, care, assistance, protection, affection, society, moral support, marital

Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 6 of 12

31. Defendants BOBST GROUP NORTH AMERICA, INC. and DOES 1 to 50 designed,
manufactured, maintained, installed, and/or repaired the Martin 924 Flexo-Foldex-Gluer
described above and which was involved in the subject incident.
32, | Defendants BOBST GROUP NORTH AMERICA, INC. and DOES 1 to 50 were
negligent in designing, manufacturing, maintaining, installing, and/or repairing tlhe Martin 924
Flexo-Folder-Gluer.
33. | Defendants BOBST GROUP NORTH AMERICA, INC. and DOES 1 to 50 were
negligent in failing to adequately warn of the danger created by the above-described defects and
to instruct on the safe use of the Martin 924 Flexo-Folder-Gluer.
34. | Areasonable manufacturer or seller under the same or similar circumstances as
Defendants BOBST GROUP NORTH AMERICA, INC. and DOES 1 to 50 would have warmed
of the danger or instructed on the safe use of the product.
35. Plaintiffs were harmed.
36. Defendants’ negligence was a substantial factor in causing Plaintiffs’ harms.

FIFTH CAUSE OF ACTION

(LOSS OF CONSORTIUM)
(BY BECKY HERNANDEZ AGAINST DEFENDANTS BOBST GROUP NORTH AMERICA,
INC. and DOES | to 50)

37. Plaintiffs repeat and re-allege each and every paragraph above as if fully set forth herein.
38. Immediately before MICHAEL HERNANDEZ’s injury, plaintiff MICHAEL
HERNANDEZ was an adult person in good physical and mental health and was the lawful
spouse of his wife BECKY HERNANDEZ. Plaintiff BECKY HERNANDEZ enjoyed the love,

relations, household services, and solace of this relationship.

39. By their acts and omissions as herein described, defendants, and each of them, legally
caused plaintiff BECKY HERNANDEZ loss of consortium damages by impairing the
relationship described above.

ff

-5-

 

COMPLAINT FOR DAMAGES

 

 
wo

an wo » W

~]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 7 of 12

CLAIM FOR PUNITIVE DAMAGES
(AGAINST DEFENDANTS BOBST GROUP NORTH AMERICA, INC.)

40. Plaintiffs repeat and re-allege each and every paragraph above as if fully set forth herein.
41. Asadditional damages against Defendants BOBST GROUP NORTH AMERICA, INC.,
plaintiffs allege Defendant was guilty of malice as defined in California Civil Code 3294 and that
Plaintiffs should recover, in addition to actual damages, damages to make an example of and to
punish Defendant.

42. On December 8, 2005, another worker, Gary Cooper was operating a machine similar to
the Martin 924 Flexo-Folder-Gluer and manufactured by a related Bobst entity. Mr. Cooper’s
hand was pulled into the machine past the feed roller guard causing crushing and degloving
injuries to his hand and fingers. Mr. Cooper filed a lawsuit that notified Defendant of the defects
in the machine described above and of the resulting catastrophic injuries. However, Defendant
did not take any corrective action to protect other workers including MICHAEL HERNANDEZ
such as warning Pacific Southwest Container of the danger, recalling the machine, or retrofitting
the machine so that the feed roller guard would not allow for a hand to be pulled into the
machine.

43, On March 30, 2015, another worker, Ryan Mohammed, was using a Martin 924 Flexo-
Folder-Gluer in the course and scope of his employment when his hand was pulled into the open,
inadequately guarded pinchpoint at the feed rollers, resulting in crushing/degloving injuries,
amputation, and the loss of the use of his left hand. Mr. Mohammed filed a lawsuit that notified
Defendant of the defects in the machine described above and of the resulting catastrophic
injuries. However, Defendant did not take any corrective action to protect other workers
including MICHAEL HERNANDEZ such as warning Pacific Southwest Container of the danger,
recalling the machine, or retrofitting the machine so that the feed roller guard would not allow for
a hand to be pulled into the machine.

44. Plaintiff believes there are other prior amputation and disfigurement injuries to

individuals due to the above-described defects in the Martin 924 Flexo-Folder-Gluer or similar

-6-

 

COMPLAINT FOR DAMAGES

 
5
6
7

Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 8 of 12

corrugated box-making machines manufactured by Defendants and which were kmown to

Defendants prior to MICHAEL HERNANDEZ’s injury.

45.  Defendant’s failure to take corrective action to protect workers like MICHAEL

HERNANDEZ after being notified of the above-described defects and the resulting catastrophic

injuries represents despicable conduct that is carried on with a willful and conscious disregard for

the rights or safety of others.

46. The amount of exemplary damages sought is not shown pursuant to Califormia Code of

8 |] Civil Procedure § 425.10.

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

PRAYER FOR RELIEF

WHEREFORE, plaintiffs pray for judgment against defendants, and each of them, on all

causes of action as follows:

1.

For general damages according to proof at time of trial;

2. For special damages according to proof at time of trial;
3, For costs of suit herein;
4. For prejudgment interest in accordance with Civil Procedure sections 3287,
3288, and 3291;
5. For such further relief as the Court may deem proper.
DATED: April 1, 2019 ALTAIR LAW LLP

 

HERNANDEZ

«Te

 

COMPLAINT FOR DAMAGES

 
Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 9 of 12

EXHIBIT B

 
. » Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 10 of 12

 

SUM-100
‘ SUMMONS (S0L0 PARA USO DE A Dore
(CITACION JUDICIAL)
NOTICE TO DEFENDANT: BOBST GROUP NORTH AMERICA, INC.; and Electronically Filed
(AVISO AL DEMANDADO): DOES } to 50, 4/2/2019 8:00 AM
Superior Court of C alifornia
County of Stanislaus
YOU ARE BEING SUED BY PLAINTIFF: MICHAEL HERNANDEZ; and Clerk of the Court
(LO ESTA DEMANDANDO EL DEMANDANTE): BECKY HERNANDEZ By: Sabrina Bouldt, Deputy

 

 

NOTICE! You have been suad, The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a wrilten response at this court and nave a copy
served on the plaintif. A fetter or phone call will not protect you, Your written response must be In proper legal form If you want the court to hear your
case, There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you, If you cannot pay the fillng fee, ask
the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court,

There are other legal requirements. You may want to call an attorney right away. If you do not know an attomey, you may want to cali an attorney
referral service, If you cannot afford an attorney, you may be eligible for free tegal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (wwwJewhelpcalifomta.org), the Ca'lfornta Courts Online Self-Help Center
(www.courtinfo.ca.gov/selMhelp), or by contacting your local court or county bar association. NOTE: The court hag a statutory lien for waived fees and
costs on any settlement or arbitration award of $10,000 or more in a civil casa, The court’s lian must be paid before the court will dismiss the case.
JAVISO! Lo han damandado, Sino responde dentro de 30 das, la corte puede decidir en su contra sin escuchar su versién. Lee la informacién @
continuacién,

Tiene 30 DIAS DE CALENDARIO después de que /e entreguen esta citacién y papeles legales pare presenter una respuesta por escrito en esta
corte y hacer que se eniregue une copia al demandante. Una carta o una Hlamada telefénice no lo protegen. Su respuesta por escrito Gene que estar
en formato legal correcto sf desea que procesan sui caso ania corte. Es posible que haya un formulario que usted pueda usar para Su respuesta.
Puede encontrar estos formularios de la corte y més informacion en el Centro de Ayuda de jas Cortes de Califomia (www.sucorte.ca.gov), en le
biblioteca de layes de su condado a an fa corte que le quede mds cerca. Sino puede pagerla cuote de presentacién, pida al secretario de ia corte
que le dé un formulario de exencién de pago de cuotas. Si no presenta su respuesta a tempo, puede perder ef caso por incumplimiento y la corte ie
podré quitar su sueido, dinero y bienes sin mas advertencia,

Hay otros requisitos legales. Es recomendable que ilame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
remisién a abogedos. Si no puede pager a un abogado, es posible que cumple con los requisitos para obtener servicios legaies gratuitos de un
programa de servicios iegales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en ei sitio web de California Lega! Services,

(ww, lawhelpeallfornia.org), en e/ Centro da Ayuda de las Cortes de Californla, (www.sucore.ca.gav) o paniéndose an contacto con fa corte o e/
eolegio de abogedos locales. AVISO: Poriey, ia corte tiene derecho & reclamar jas cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacién de $10,000 6 més de valor reciblda mediante un acuerdo o una concesién de arbitraje an un caso de derecho civil. Tiene que
pagar el grevamen de la corte antes de que le corte pueda desachar el caso.

 

 

The name and address of the court is: CASE NUMBER:

(El nombre y direccién de la corte es): (Mimero del Caro \/-1 9-001908
Superior Court of California, County of Stanislaus
801 10th Street, 4th Floor

Modesto, California 95354
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: CRAIG PETERS

(El nombre, !a direccién y el numero de teléfono del abogado del demandante, o del demandante que no tiene abogado, es).
ALTAIR LAW LLP

465 Califomia Street, Fifth Floor, San Francisco, CA 94104 (415 9828
DATE: ; Clerk, by : ’
1212019 8:00 AM (Secratario) Co (Adjunto)

 

 

 

 

 

 

(Fechay*
(For prool of service of tis summons, use Proof of Sorvice of Summons (orm POS-070)) Sabrina Bouldt
(Para pruebs de entrega de esta citatién use ef formulario Proof of Service of Summons, (POS-010)).

 

 

NOTICE TO THE PERSON SERVED: You are served
1, [] as an individual defendant.
2.(—] 3 the person sued under the fictitious name of (specify):

 

3, (J on behalf of (specify):

under: [__] CCP 416.10 (corporation) CCP 416,60 (minor)
(__.] CCP 416.20 (defunct corporation) CCP 416,70 (conservatee)
[_.] CCP 416.40 (association or partnership) [] CCP 416.90 (authorized person)

[__] other (specify):
4. [__) by personal delivery on (date):

 

 

 

 

 

Page jofi
Form Adopted for Mandatory Une Code of Civil
Judicial Council of California SUMMONS le beeen $6412 20, 7

SUM-100 [Kev, July t, 2008) Weetiow Dec & Farm Buiter
» Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 11 of 12

 

 

 

 

 

 

 

 

 

CM-010
ATTORNEY OR PARTY WITHOUT ATTORNEY (ome. Slate Bar number, ano address): FOR COURT USE ORFLY
— CRAIG PETERS NO. 184018/JEREMY CLOYD SBN; 239991 . .
ALTAIR LAW LLP Electronically Filed
465 California Street, Fifth Floor, San Francisco, CA 94104 4/2/2019 8:00 AM
TELEPHONE NO. (415)988-9828 Fax NO-(415)988-9815 Superior Court of California
ATTORNEY FOR Wamet Michael Hemandez i
ISUPERIOR COURT OF CALIFORNIA, COUNTY OF STANISLAUS Soe ena Us
STREET ADORESS: 801 10th Street, 4th Floor :
waiting apoRess: 801 10th Street, 4th Floor By: Sabrina Bouldt, Deputy
city AND Zip Cope: Madesto, 95354
BRANCH NAME: City Towers (Civil)
CASE NAME: MICHAEL HERNANDEZ et al v. BOBST GROUP NORTH
AMERICA et al
CIVIL CASE COVER SHEET Complex Case Designation CASE SEN
-19-
CX] untimites — [) timed [1 counter 2) soinder cite po 08
JUDGE:
damanded demanded Is Filed with first appearance by defendant
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:
Ttems 1-6 below must be completed (see Instructions on page 2).
1. Check one box below for the case type that best describes this case:
Auto Tort Contract Provisionally Complex Civil Litigation
T} Auto (22) [_] Breach of contractwarranty (06) (Cal. Rules of Court, rules 3.400-3.403)
| _] Uninsured motorist (48) [__] Rule 3.740 collections (09) [_] Antitrust Trade regulation (03)
Other PYPDIWD (Personal Injury/Property 4 Other collections (09) I Construction defect (10)
Damege/Wrongtu! Death) Tort Insurance coverage (18) Mass fort (40)
Asbestos (04) [_] other contract (37) Securities litigation (28)
a Product liability (24) Real Property Environmental/Toxic tort (30)
Medical malpractice (45) Cc) Eminent domain/Inverse CJ Insurance coverage claims ariaing from the
[1 other PvPD/WD (23) condemnation (14) above listed provisionally complex case
Non-PUPD/WD (Other) Tort [_] wrongtul eviction (33) types (41)
Business tort/untair business practice (07) [LJ Other real property (26) Enforcement of Judgment
Civil rights (08) Unlawful Detainer [] Entorcament ot judgment (20)
Defamation (13) Commercial (31) Miscellaneous Clvil Complaint
Fraud (16) Residential (32) [_} Rico (27)
Intellectual praperty (19) [7 rugs (38) [_] other complaint (not specified above) (42)
Professional negligence (25) Judicial Review Misceltaneous Civil Petition
Other non-PI/PD/WD tort (35) LJ Asset alr (05) (J Parinership and corporate governance (21)
Employment [] Petition re: arbitration award (11) {—] other petition (not specified above) (43)
Wronglul termination (36) Cc] Writ of mandate (02)
[__] other employment (15) [_] Other judicial review (39)

 

 

 

2. This case L__] is LXJisnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:

a. | Large number of separately represented parties d. Cc) Large number of witnesses

b. L_] Extensive motion practice raising difficult or novel 6. L_} Coordination with related actions pending In one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court

c. L_] Substantial amount of documentary evidence t. C4 Substantial postjudgment |udiclal supervision

Remedies sought (check ail that apply): a.L%] monetary b.[__] nonmonetary; declaratory or injunctive rellef [x Jpunitive
Number of causes of action (9pooify):5

This case J is CX] Isnot acilass action suit.

_ If there are any known related cases, flle and serve a notice of related case. (You may use form CM-013,)

Date: April 1, 2019

JEREMY CLOYD gs
NOTICE

TURE

e Plaintiff must file this cover sheet with the first paper filed In the action or prodeading (except amali claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cai. Rules of Court, rule 3.220.) Failure to file may result
In sanctions.

¢ File this cover sheet in addition to any cover sheet required by local court rule.

® If this case is complex under rule 3,400 et seq. of the California Rules of Court, you must serve a copy of thls cover sheet on all
other parties to the action or proceeding.

Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only. ‘is

Ana

OR ATIOAN 7

 

 

 

 

Form Adopted tor Mandalory Use Cal, Rules of Court. rules 2.20, 3.220, 3.400-9.403. 3.740:
Judicial Council of Caléomis CIVIL CASE COVER SHEET Cal. Standards of Judicial Administration, afd. 3.10
CHMAO10 (Rev. July 1, 2007) 7 warw.courting.ce.gov

Wettlaw Ove & Pui Budidas
. Case 1:19-cv-00882-LJO-SKO Document 1-1 Filed 06/27/19 Page 12 of 12
RECEIVED
APR 04 2979

 

 

 

 

 

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (NAME, ADDRESS, PHONE, BAR NUMBER) FOR COURT USE ONLY
COURT GENERATED FILED
Anomey for: APR 0 2 2019
SUPERIOR COURT OF CALIFORNIA, COUNTY OF STANISLAUS CLERK OF THE SUPERIOR COURT
Street Address: City Towers Bldg., 801 10th St, 4 Floor, Modesto, CA 95354 CO} IY OF STANISLA
Civil Clerk's Office: 801 10" Street, 4" Floor, Modesto, CA 95354 BY V Ve Pl,
: DEPUTY
Plaintiff/Petitioner: Hernund e7.M schacl
Defendant/Respondent: [oOst Groue ouch Avy Aca
NOTICE OF CASE MANAGEMENT CONFERENCE “EV4I9 0 0 i 9 0

 

 

 

1. NOTICE is given that a Case Management Conference has been scheduled as follows:

Date: © iy od | LOIA time: S- 50 M

This case is assigned to Judge ROGER (A, BEAUCHESNE _, Dept LY _, for all purposes,

including trial.

 

*Departments 21 & 22 are located at 801 10" Street, 6" Floor, Modesto, CA 95354

*Departments 23 & 24 are located at 801 10" Street, 4" Floor, Modesto, CA 95354
All filings shall be filed in the Clerk’s Office at the City Towers, 4" Floor address.

Pee reba ns eee ee eee eas er sess CARRE FMS TREE TO TTS HFS REESE se eee ee POE OEE FONE eee ee ered eR EEE TOR SFR ET ESTEE EEF EEE O RETEST tees Te eee EPO OE Ee

You have 30 calendar days to file a written response with this court after the legal papers and the summons
were served on you. You must also serve a copy of your written response on the plaintiff.
2. You must file and serve a completed Case Management Conference Statement at least fifteen (15) calendar days

before the case management conference.

3. You must be familiar with the case and be fully prepared to participate effectively in the case management

conference.

4. Atthe case management conference the Court may make pretrial orders, including the following:

a. An order establishing a discovery schedule.

b. An order referring the case to arbitration.

c. An order dismissing fictitious defendants.

d. An order scheduling exchange of expert witness information.
ce. An order setting subsequent conferences and the trial date.

f. Other orders to achieve the goals of the Trial Court Delay Reduction Act (Gov. Code, § 68600 et seq.).

Date: APR 02 2019 by (——

Mandatory Form

Deputy Clerk

SABRINA BOULDT

 

~-SANCTIONS-

If you do not file the Case Management Statement required by local rule, or attend the case
management conference or participate effectively in the conference, the court may impose

 

CV003 | sanctions (including dismissal of the case, striking of the answer, and payment of money). 11/10

 

 
